Mr. Justice Van Orsdel
delivered the opinion of the Court r
Appellee, The Shoomaker Company, is the lessee of certain real estate in the District of 'Columbia belonging to appellant,. Drank A. Munsey. By the terms of the lease, appellee became entitled to a renewal of the lease at an annual rental based upon 6 per cent of the value of the property at the date of the expiration of the original lease. It was to determine the value of the property for the purposes of renewal that this action was brought. The court below entered a decree fixing the value at $80,000, from which this appeal was taken.
This cause was here on a former appeal. (Shoemaker Co. v. Munsey, 37 App. D. C. 95.) The sole question presented is whether the appraised value of the property as fixed by the court below is just and in accordance with the evidence. The finding of the court, we think, is fairly supported by the evidence, and we find no reason to disturb the decree. Inasmuch as the decree must be affirmed, the rental on the basis of the valuation therein named will begin as of the date of the entry of the decree in the court below. The decree is. affirmed, with costs.

Affirmed.